Citation Nr: 0306039	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy secondary to Agent Orange 
exposure.

2.	Entitlement to an effective date earlier than April 14, 
1998 for an award of a total rating by reason of 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The claim of basic eligibility to Dependents Educational 
Assistance, which had been on appeal was granted by the RO in 
a January 2003 decision.  

In January 1996 the RO denied service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  
The appellant did not appeal this decision which is now 
final.  38 U.S.C.A. § 7105.  Accordingly, this issue is as 
stated on the title page of this decision. 

In a July 1996 rating action the RO increased a 10 percent 
rating in effect for tinea versicolor to 30 percent, 
effective in October 1991.  A review of the November 1998 and 
March 1999 rating decisions shows the presence of a 
typographical error in that the tinea versicolor is listed as 
10 percent disabling.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.	In January 1996 the RO denied service connection for 
peripheral neuropathy secondary to Agent Orange 
exposure.  The appellant did not appeal this decision 
which is now final.  

2.	The evidence received since the unappealed January 1996 
RO decision is so significant that it must be considered 
in order to decide fairly the merits of the claim.

3.	Peripheral neuropathy is not of service origin and is 
not related to any incident in service, including 
exposure to the defoliant Agent Orange.

4.	Service connection is currently in effect for post-
traumatic stress disorder, rated as 70 percent 
disabling, tinea versicolor, rated as 30 percent 
disabling and shell fragment wound scar of the right 
cheek and malaria each evaluated as non-compensable. 

5.	The veteran's claim for a total rating for compensation 
purposes based on individual unemployability was 
received on April 14, 1998.  

6.	In November 1998 the RO granted a total rating for 
compensation purposes based on individual 
unemployability and correctly assigned April 14, 1998 as 
the effective date, the date of receipt of claim.


CONCLUSIONS OF LAW

1.	The evidence received since the unappealed January 1996 
RO determination, which denied service connection for 
peripheral neuropathy secondary to Agent Orange 
exposure, is new and material and the claim is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2002).

2.	Peripheral neuropathy was not incurred in or aggravated 
by military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

3.	The criteria for an effective date prior to April 14, 
1998 for the grant of a total rating for compensation 
purposes based on individual unemployability have not 
been met.  38 U.S.C.A. § 5110(a)(b) (West 2002); 
38 C.F.R. § 3.400 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) regarding new and material claims were amended 
effective August 29, 2001. These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case.

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for each of the issues 
which informed them of the requirements necessary to 
establish his claims.  In addition, the veteran was provided 
with a Supplemental Statement of the Case in August 2002, 
which informed him of the VA's obligations under the VCAA and 
what evidence the VA would obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
underwent several VA examinations.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

It appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  

Peripheral Neuropathy

The evidence of record at the time of the January 1996 RO 
decision which which denied service connection for peripheral 
neuropathy secondary to Agent Orange exposure is summarized.

A review of the service medical records shows no complaint or 
manifestation of peripheral neuropathy.  The separation 
examination clinically evaluated all pertinent systems as 
normal.

The service administrative records show that he served in the 
Republic of Vietnam. 

The veteran was hospitalized at a VA facility in January 1975 
for psychiatric complaints.  The physical examination was 
essentially negative.  The discharge diagnosis included 
alcohol abuse.  

The veteran received treatment at VA and private facilities 
from1986 to 1989 for various problems.  These records reflect 
no diagnosis of peripheral neuropathy.  A VA Agent Orange 
examination, conducted in September 1989 contains no 
complaint or finding relative to peripheral neuropathy.  

During a VA compensation examination dated in November 1990 
the veteran stated that he had an area of numbness on his 
left thigh.  The diagnoses included neuralgic paresthesia of 
the left thigh.  

In January 1996 RO the RO denied service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  At 
that time the RO determined that there was no current 
evidence of chronic peripheral neuropathy.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal that determination. Accordingly, the January 
1996 decision is final. 38 U.S.C.A. § 7105.

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 C.F.R. § 3.156(a) (2002).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002). 
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).

The evidence received since the January 1996 includes VA 
medical records.  These records include a report of a VA 
examination, which was in October 1996.  At that time, the 
veteran was afforded a specific evaluation for the purpose of 
ascertaining whether or not he had peripheral neuropathy.  
The veteran stated that he first noticed problems in 1979, 
while he was driving a truck.  He stated that he had numbness 
and tingling in his upper extremities that had occurred off 
and on since that time.  The numbness seemed to occur from 
the wrist up, with tingling in the fingers.  He had noted a 
little of this in the lower extremities, but that it was 
primarily in the upper extremities.  The examiner noted the 
veteran's fairly heavy alcohol history, although the veteran 
related that in 1979 he was driving a truck and not drinking 
as much.  

Physical examination showed skin, musculature, temperature 
and range of motion of all joints to be normal in all 
extremities.  Reflexes were about trace to 1+ throughout in 
both upper and lower extremities.  Grip was fair in both 
hands.  Gross sensation seemed to be present everywhere.  The 
impression was history of numbness and tingling in the 
extremities, of doubtful significance.  The examiner 
commented that it was doubtful that the veteran had any 
significant peripheral neuritis and that if he did, it was 
more likely from alcohol.  

Analysis

Initially the Board finds that the evidence that the October 
1996 VA examination is new and material evidence in that it 
indicates for the first time the presence of peripheral 
neuropathy.  Accordingly the claim is reopened and the 
Board's current decision will be based on a de novo review of 
the record.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  See  Combee v. Brown, 34 F.3d. 
1039 (Fed. Cir. 1994). In addition, certain chronic diseases, 
including organic diseases of the nervous system, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2002).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (2001) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means tansient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e) (Note 2) (2002).

The evidence does not show that the veteran's peripheral 
neuropathy was manifested during service.  The veteran 
indicated he first noted symptoms in 1979.  This is more than 
seven years after service.  The first clinical evidence of 
peripheral neuropathy is many years after active duty.  
Additionally, there is no medical evidence of record which 
relates the peripheral neuropathy to his service or any 
incident therein.  The VA examiner in October 1996 commented 
that it was doubtful that the veteran had any significant 
peripheral neuritis and that if he did, it was more likely 
from alcohol.

After reviewing the evidence the Board finds that service 
connection for the reported peripheral neuropathy is not 
warranted on a direct or presumptive bases.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.

Earlier Effective Date

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)  The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services hospital.  

(2)  The date of receipt of evidence from a private physician 
when evidence furnished by or on behalf of the claimant is 
within the competence of the physician.  
38 C.F.R. § 3.157(b).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Service connection is currently in effect for post-traumatic 
stress disorder, rated as 70 percent disabling, tinea 
versicolor, rated as 10 percent disabling and shell fragment 
wound scar of the right cheek and malaria each evaluated as 
non-compensable. 

In a January 1996 rating action the RO increased a 10 percent 
rating in effect for post-traumatic stress disorder to 30 
percent and denied increased ratings for tinea versicolor and 
malaria.  In a statement dated in January 1996 he indicated 
he agreed with this decision except for the tinea versicolor.  
In July 1996 the RO increased the 10 percent in effect for 
the tinea versicolor to 30 percent.  A rating in excess of 30 
percent was denied by the Board in June 1997.

The record show that the veteran received intermittent 
treatment at VA facilities from 1995 to 1998 for several 
problems including post-traumatic stress disorder.  These 
treatment records do not show an increase in his service 
connected disabilities which would be indicative of 
unemployability.  

Receive on April 14, 1998 was the veteran's formal 
application of a total rating for compensation purposes based 
on individual unemployability.  At that time he indicated 
that he last worked in 1987.  

Also received at this time were records from the Social 
Security Administration which show that in 1990 he was 
awarded disability benefits.  It was determined that he had 
been disabled since 1988.  The disabilities listed were 
chronic alcohol abuse, injuries to the head, right knee and 
right wrist, toxic exposure to the lungs, post-traumatic 
stress disorder, panic disorder with agoraphobia, and a 
personality disorder.  

A VA psychiatric examination was conducted in August 1998.  
At that time the diagnosis was post-traumatic stress 
disorder.  In November 1998 the RO increased a 30 percent 
rating in effect for post-traumatic stress disorder to 70 
percent, effective from April 14, 1998.  The RO also granted 
a total rating for compensation purposes based on individual 
unemployability and correctly assigned April 14, 1998, the 
date of receipt of the claim.

Analysis

While the VA treatment records show some treatment for the 
veteran's post-traumatic stress disorder (PTSD), the major 
basis for the award of the total rating, there is no 
indication that this disorder or the remaining service 
connected disorders had reached the level of disability 
indicative unemployability.  Also, the Social Security 
Administration award was based on both service connected and 
non-service connected disabilities.  

These records reflect treatment prior to 1991.  Also, for 
effective date purposes, for private medical records, it is 
the date of receipt of claim that is relevant and not the 
date of treatment.  These document were also received on 
April 14, 1998.  There is no factually ascertainable 
evidence, which shows an increase in the service-connected 
disabilities had occurred warranting individual 
unemployability benefits prior to the date of receipt of 
claim.

In November 1998 the RO granted a total rating for 
compensation purposes based on individual unemployability and 
correctly assigned April 14, 1998, the date of receipt of the 
claim.  The Board concurs with this effective date.


ORDER

Service connection for peripheral neuropathy is denied.  
Entitlement to an effective date earlier than April 14, 1998, 
for an award of a total rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

